DONALD L. Corbin, Justice, dissenting. I dissent because I am concerned with the path this court is taking in reviewing cases involving joint-tenancy bank accounts where one of the joint tenants is deceased. What concerns me is that our case law has now focused narrowly on the applicable banking statute, Ark. Code Ann. § 23-32-1005 (1987), without any regard for the deceased’s wishes outlined in a will as to how his or her property shall be divided. Such disregard is particularly troubling in this case, where Nancy Walton died testate and her will specifically devised and bequeathed all of her property in three equal shares to the following persons: (1) Lloyd Walton, her (now deceased) son, (2) Appellant Wilma South, her daughter, and (3) the children of her deceased son Buel Walton, namely Monda Hutchison and Rita Venable. I have no doubt that the majority opinion correctly reflects our previous decisions as well as the statutory law. I write because I am concerned that we are contributing to a false sense of security for those persons who have enough foresight to document their intentions as to the distribution of their property in a last will and testament. Those persons who follow legal advice and encouragement and obtain a legally binding will no doubt believe that when they die, their will shall be done. It is unreasonable for this court or the General Assembly to rob those persons of their security and reliance upon their documented intentions simply because part of their property lay in a bank account that they share with a close friend or family member. Many elderly persons, fearing that they may reach a point where they can no longer care for themselves, establish joint bank accounts with a child for the purpose of insuring that while they are living, their affairs will be taken care of adequately. Many of those same persons will have prepared wills distributing their property amongst all their family and would probably be shocked to discover that after their deaths their wills were not even considered by the courts in determining that the entire proceeds of the joint bank account were awarded solely to the child whose name appeared as joint tenant on the account signature card. I am further troubled by the fact that in this case, Appellant Wilma South withdrew the funds from the bank accounts while Mrs. Walton was living. Arguably, this court would have protected Mrs. Walton’s rights to the proceeds of the bank accounts while she was living. Why then does that protection not extend to her estate? The fact that Mrs. Walton died does not change the fact that her daughter took what did not belong to her. By its holding, the majority appears to be sanctioning Appellant’s actions in depriving Mrs. Walton of the benefit of those funds during her lifetime. For all of the above reasons, I respectfully dissent.